Case 6:19-cv-01027-RBD-EJK Document 29 Filed 08/03/20 Page 1 of 2 PageID 1004




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

VALERIE ANN CARL,

       Plaintiff,

v.                                                       Case No. 6:19-cv-1027-Orl-37EJK

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.
_____________________________________

                                         ORDER

       In this social security appeal, Plaintiff seeks review of the Commissioner of Social

Security’s (“Commissioner”) decision to deny her disability benefits. (Doc. 1.) Plaintiff

argues the Administrate Law Judge (“ALJ”) erred by posing a hypothetical question to

the vocational expert that did not adequately reflect Plaintiff’s limitations. (Doc. 27, pp.

9–11.) On referral, U.S. Magistrate Judge Embry J. Kidd recommends affirming the

Commissioner’s decision, finding the ALJ’s hypothetical question included all Plaintiff’s

limitations, even adding a limitation not in the residual functional capacity determination

(working in Plaintiff’s favor) and if the ALJ did err, it was harmless. (Doc. 28 (“R&R”).)

       No party objected to the R&R, and the time for doing so has now passed. Absent

objections, the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo

Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016); see

also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error, the

Court adopts the R&R in its entirety.
Case 6:19-cv-01027-RBD-EJK Document 29 Filed 08/03/20 Page 2 of 2 PageID 1005




      It is ORDERED AND ADJUDGED:


      1.    U.S. Magistrate Judge Embry J. Kidd’s Report and Recommendation (Doc.

            28) is ADOPTED, CONFIRMED, and made a part of this Order.

      2.    The Commissioner’s final decision is AFFIRMED.

      3.    The Clerk is DIRECTED to enter judgment in favor of Defendant

            Commissioner of Social Security and against Plaintiff Valerie Ann Carl and

            to close this case.

      DONE AND ORDERED in Chambers in Orlando, Florida, on August 3, 2020.




Copies to:
Counsel of Record
